Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered December 3, 2004, convicting defendant, after a jury trial, of murder in the second degree and attempted murder in the second degree, and sentencing him to consecutive terms of 25 years to life and 15 years, respectively, unanimously affirmed.
Defendant’s claims regarding bolstering testimony and improper impeachment by the prosecution of its own witness are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that any errors in these regards were harmless in view of the overwhelming evidence of defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]).
We perceive no basis for reducing the sentence. Defendant’s procedural claim regarding his sentencing is unpreserved (see People v Green, 54 NY2d 878 [1981]), and we decline to review it in the interest of justice. As an alternative holding, we see no reason to remand for resentencing. Concur—Tom, J.E, Saxe, Nardelli and Williams, JJ.